DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/224,707, filed 04/07/2021 claims priority from Provisional Application 63/107,035, filed 10/29/2020.
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of February 2, 2022.
Claims 1-20 are pending, of which claims 1, 10, and 12 are independent.
In the most recent response, no claims were amended, no claims were cancelled, and no new claims were added.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 12-18 are method claims.  Claims 1-9 and 10-11 are apparatus claims that recite a processor operative to perform the method recited in method claims 12-18. 
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-20 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
See the following claimed steps in independent claims 1 and 12: 
"responsive to an occurrence of a line of credit activation event associated with a first amount of funds drawn from the line of credit: 
increase a gaming establishment account based on the first amount of funds, and 
increase an outstanding line of credit balance based on the first amount of funds, 
wherein the outstanding line of credit balance is maintained separate from the gaming establishment account,” and 
“responsive to an occurrence of a line of credit repayment event associated with a second amount of funds: 
decrease the gaming establishment account based on the second amount of funds, and 
decrease the outstanding line of credit balance based on the second amount of funds." 
See the following claimed steps in independent claim 10: 
 “responsive to receipt of a transfer of a first amount of funds from a gaming establishment account maintained by a gaming establishment fund management system, 
increase an amount of a credit balance based on the first amount of funds, 
wherein the first amount of funds are associated with an activation of a line of credit issued from a gaming establishment credit system,” and 
“responsive to a placement of an amount of a wager on a game, decrease the amount of the credit balance based on the amount of the wager,” and 
“responsive to a cashout input, cause a transfer of the amount of the credit balance to the gaming establishment account independent of any transfer of any amount of the credit balance to the gaming establishment credit system.”
A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claim 1 recites “A system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor after an establishment of a line of credit, cause the processor to [perform the abstract idea]”, but does not recite how this is done.  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-20 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-20 merely add the words “apply it” (or an equivalent phrase) to the judicial exception to a general purpose computer, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

All dependent claims are rejected for depending from the rejected independent claims, and merely further defining the abstract idea of the independent claims (without reciting “substantially more” than the abstract idea).

Response to Arguments
Re: Claim Rejections - 35 USC § 101
In page 8 of Applicant’s response filed Feb. 2, 2022, the Applicant argues that the claims integrate an abstract idea into a practical application: 
Applicant submits that the techniques for operating the system recited in the claims, even if somehow directed to the alleged abstract idea, integrate that abstract idea into a practical application, thereby satisfying the subject matter eligibility requirement of §101.

Further in page 8 of Applicant’s response filed Feb. 2, 2022, the Applicant describes the important features of the invention: 
Specifically, as described in the specification, the claimed system enables the access of an amount of funds activated by the gaming establishment credit system and further tracks the accessed amount of funds as such funds are transferred back and forth from a gaming establishment account. Such tracking enables such funds to be transferred back and forth from a gaming establishment account without having to first be applied to satisfy any amounts owed to a gaming establishment credit system.

In page 9 of Applicant’s response filed Feb. 2, 2022, the Applicant describes the benefits of the claimed invention: 
Moreover, such a configuration of not causing an automatic repayment of an amount of funds associated with an activated line of credit with each cash out from each electronic gaming machine prevents burdening the system with not repeatedly deactivating and reactivating the same line of credit (and the corresponding transfers of data associated with such funds between the gaming establishment credit system and the gaming establishment fund management system) as a user moves throughout a gaming establishment and uses the funds associated with the line of credit at different touchpoints.

However, the abstract idea recited in the independent claims is directed to a purely business activity: activating a line of credit activation and a gaming establishment account, increasing the amounts of money in both, and decreasing the amounts of money in both. Also, in independent claim 10, transferring a credit balance to a gaming establishment account.
These are purely “Commercial or Legal Interactions” performed on a general purpose computer consisting of “a processor; and a memory device”, with the implied instructions to “apply it” (the abstract idea) onto the general purpose computer.
Therefore, Applicant’s arguments are not persuasive, and the 35 USC § 101 rejections of the independent claims are maintained.
All dependent claims are rejected for depending from the rejected independent claims, and merely further defining the abstract idea of the independent claims (without reciting “substantially more” than the abstract idea).  These rejections are maintained as well.

Re: Claim Rejections - 35 USC § 103
In pages 9-10 of Applicant’s response filed Feb. 2, 2022, the Applicant argues that the combination of Cardno and Yacenda fail to teach the following:
Cardno lacks increasing both a gaming establishment account and a separately maintained outstanding line of credit balance responsive to an occurrence of a line of credit activation event. 

That is, while Cardno mentions that the cash account may be associated with a line of credit extended by a casino and that the line of credit may be guaranteed by a credit card (see paragraph [0034]), Cardno does not include that when the line of credit extended by the casino is accessed for a first amount of funds, both the cash account balance (or the online gaming credit account balance) and the line of credit balance are increased by the same system by the first amount of funds. 

Additionally, without any details regarding how the line of credit extended by the casino operates (and no disclosure pertaining to paying back the line of credit extended by the casino), Cardno also does not teach or suggest that when that line of credit is paid back with a second amount of funds, there is a corresponding decrease caused by the processor in both the cash account balance (or the online gaming credit account balance) and the line of credit balance by the second amount of funds.

Yacenda does not cure these deficiencies of Cardno nor the Office’s acknowledged deficiencies that Cardno does not disclose “increase an outstanding line of credit balance based on the first amount of funds”.

The Examiner has found Applicant’s arguments to be persuasive, and has withdrawn all 35 USC § 103 rejections based on the combination of Cardno and Yacenda fail to teach the following.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2021/055511 A1 to Ellis et al.  (“Ellis”, Eff. Filing Date Sept. 16, 2019 or June 05, 2020).

See Ellis, para. [0029]: “In some systems, extending a credit line to a player and funding a wager account by advances against the credit line may be implemented, for example, in a single gaming device such as a slot machine, a video poker machine, or the like. Or a server may extend the wager account by electronic communication across two or more devices so that the player could use some of the credit line at one slot machine, some at another slot machine, a video poker machine, an electronic roulette machine, or the like. All such gaming devices may be located at various points within a casino or they may be located at more than one casino.”

See also Ellis, para. [00169]: “As an example that may take place in certain embodiments, assume there are two players, Player #1 and Player #2, whose accounts are part of the warrantying account set. Further on a given day Player # 1 uses $ 1 ,000 of his/her credit line and loses all of it at the machine. Meanwhile, Player #2 uses $500 of his/her credit line, hits a jackpot for $750, and presses "cash out" thereby automatically repaying the $500 draw on his/her credit line and receiving the balance of $250 in cash. At reconciliation, the warrantor would reimburse the casino for $1,000 or applicable part thereof as agreed under a warranty Advance receivable participation or sale/purchase agreement with Casino because that is the amount advanced to the casino ($1,000 for Player 1 plus $500 for Player 2) net of the $500 repaid by Player #2. If Player #1 returns the next day, draws another $500 on his/her line of credit, hits a $2,000 jackpot and presses "cash out", the $1,500 drawn on his/her credit line ($1,000 on the first day plus $500 on the next day) is automatically repaid and the player receives the balance of $500 in cash. At reconciliation, the casino would reimburse the warrantor for $1,000 on the account of Player #1 because that is the net amount received back from that player by the casino ($1,000 on the first day plus $500 on the second day minus $500 repaid by the player on the second day).”

US 2020/0410820 A1 to Ellis et al.  (“Ellis”, Eff. Filing Date Sept. 16, 2019 or June 05, 2020).  This is US priority document of the WO application described above.

WO 2015/116728 A1 to Warner et al. (“Warner”, Eff. Filing Date Jan. 28, 2014 or March 14, 2014). 

See Warner, para. [0030]: “In one embodiment, the equivalent monetary value of a patron's remaining game play credit purchased via the electronic transaction system and/or won by the patron during game play activity may be transferred from physical indicia or electronic form to a debit card account. Such debit card account may be linked to a MasterCard debit card, Visa debit card, chip-and PIN (EMV) card, or any other debit card issued by the casino operator or a third party debit card issuer/processor on behalf of the casino operator. The balance transferred to said debit card would be available for use by the patron at any establishment that accepts such cards. Further, such debit cards may be recognized by the casino operator as the equivalent of a the player's hospitality or loyalty card for the purposes of determining the gaming, dining, and purchasing preferences of the patron in order to improve the casino operator's ability to market its programs and services to patrons. The availability of universally-accepted debit cards in lieu of more restrictive player's hospitality or loyalty card accounts may encourage more patrons to enroll in such programs to the advantage of both patrons and casino operators.”

See Warner, para. [0033]: “In one embodiment, the monetary-equivalent value of a patron's remaining game play credit purchased via the electronic transaction system and/or won by the patron during game play activity may be transferred from physical indicia or electronic form to any account managed or administered by a non- financial institution third party service.”

US 2015/0187177 A1 to Warner et al. (“Warner”, Eff. Filing Date Jan. 28, 2014 or March 14, 2014). This is US priority document of the WO application described above. 

US 2005/0288095 A1 to Walker et al. (“Walker”, Published Dec. 29, 2005). 

See Walker, para. [0038]: “If a credit card account number or debit card account number is provided, the account number 406 is stored in association with the player identifier 401 in the database 314 (step 805). However, the player's account would not be actually charged until the player's session ended. The account may never be charged if the player does not have an amount of loan due that is greater than zero by the end of a game session. The end of a game session may be indicated, for example, when the player presses a cash-out button or removes his player tracking card from the card reader 323.”

See Walker, para. [0040]: “As described further below, if the player does not repay the amount of loan due with his winnings, he may have the opportunity to repay at the end of his gaming session. Thus, the player's credit card account need not be charged to repay a loan due.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

May 29, 2022